Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 20, 2019

                                     No. 04-19-00112-CV

                               THE KATZ PARTNERSHIP,
                                      Appellant

                                              v.

                            HP CAPITAL PARTNERS, L.L.C.,
                                      Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-15149
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios Justice
              Beth Watkins, Justice

        The agreed motion to expedite issuance of the mandate is granted. We order the clerk of
this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).


       It is so ORDERED on this 20th day of August, 2019.

                                                                         PER CURIAM



       ATTESTED TO: ______________________________
                   KEITH E. HOTTLE,
                   Clerk of Court